

117 S1117 IS: Maternal Immunization Coverage Act
U.S. Senate
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1117IN THE SENATE OF THE UNITED STATESApril 14, 2021Mr. Cassidy (for himself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to require Medicaid coverage of approved vaccines for pregnant women.1.Short titleThis Act may be cited as the Maternal Immunization Coverage Act.2.Mandatory coverage under Medicaid of vaccines for pregnant women(a)Medical assistanceSection 1905(a)(4) of the Social Security Act (42 U.S.C. 1396d(a)(4)) is amended by striking and (D) counseling and pharmacotherapy for cessation of tobacco use by pregnant women (as defined in subsection (bb)); and and inserting (D)(i) counseling and pharmacotherapy for cessation of tobacco use by pregnant women (as defined in subsection (bb)) and (ii) approved vaccines recommended for pregnant women by the Advisory Committee on Immunization Practices (an advisory committee established by the Secretary, acting through the Director of the Centers for Disease Control and Prevention) and their administration, for women who are pregnant or who had a pregnancy end within the period ending on the last day of the month in which the 60-day period beginning on the last day of the pregnancy ends (or, if a State election under section 1902(e)(16) is in effect, ending on the last day of the month in which the 12-month period beginning on the last day of the pregnancy ends) and who are eligible for and receiving medical assistance under the State plan or a waiver of such plan;. (b)Conforming amendmentsSection 1902(a)(10) of such Act (42 U.S.C. 1396a(a)(10)) is amended in the matter following subparagraph (G)—(1)by striking or to any other condition which may complicate pregnancy shall not and inserting or to any other condition which may complicate pregnancy, and vaccines described in section 1905(a)(4)(D)(ii) and the administration of such vaccines, shall not;(2)by striking making available of such services, or the making available of such services of the same the first place it appears and inserting making available of such services or vaccines, or the making available of such services or vaccines of the same; (3)by striking vaccines described in section 1905(a)(4)(E) and the administration of such vaccines during the period described in such section and inserting vaccines described in subparagraphs (D)(ii) and (E) of section 1905(a)(4) and the administration of such vaccines (but in the case of vaccines described in section 1905(a)(4)(E), only during the period described in such section);(4)by striking cancer (XV) and inserting cancer, (XV);(5)by striking and (XVIII) and inserting (XVIII); (6)by striking and (XIX) and inserting (XIX); and(7)by striking that would not otherwise include coverage of a COVID–19 vaccine and its administration; and inserting that would not otherwise include coverage of a COVID–19 vaccine and its administration, and (XX) medical assistance shall be made available for vaccines described in section 1905(a)(4)(D)(ii) and the administration of such vaccines, for women who are pregnant or who had a pregnancy end within the period ending on the last day of the month in which the 60-day period beginning on the last day of the pregnancy ends (or, if a State election under section 1902(e)(16) is in effect, ending on the last day of the month in which the 12-month period beginning on the last day of the pregnancy ends) and who are eligible for and receiving medical assistance under the State plan or a waiver of such plan, notwithstanding any provision of this title or waiver under section 1115 impacting such women’s eligibility for medical assistance under such plan or waiver to coverage for a limited type of benefits and services that would not otherwise include coverage of such vaccines and their administration;.(c)No cost-Sharing(1)In generalSection 1916 of the Social Security Act (42 U.S.C. 1396o) is amended, in each of subsections (a)(2)(B) and (b)(2)(B)— (A)by striking and counseling and inserting counseling; and(B)by inserting , and vaccines described in section 1905(a)(4)(D)(ii) and the administration of such vaccines after section 1905(bb)(2)(A).(2)Application to alternative cost sharingSection 1916A(b)(3)(B)(iii) of the Social Security Act (42 U.S.C. 1396o–1(b)(3)(B)(iii)) is amended—(A)by striking and counseling and inserting counseling; and(B)by inserting , and vaccines described in section 1905(a)(4)(D)(ii) and the administration of such vaccines after section 1905(bb)) before the period.(d)Effective date(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the date of enactment of this Act.(2)Delayed complianceA State plan shall not be regarded as failing to comply with the requirements imposed by the amendments made by this section before the end of the 60-day period that begins on the day after the last day of the 1st regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature. 